DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendments, filed 01/20/2021 and 01/22/2021, have been entered. In summary of both amendments, claim 1 is amended and claim 5 is cancelled. No new claims are added. Accordingly, claims 1, 3, 4, and 6-14 are pending and considered in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon (JP 48-14716 A; also listed as JP 48014716 A) in further view of Slone et al. (U.S. 6,656,977).
Regarding claim 1, JP 48-14716 A (hereinafter “Dainippon”) teaches a petroleum asphalt composition for road pavements and construction materials including asphalt, epoxy resin, a polyamine (such as diethylene triamine, triethylene tetramine, tetraethylene pentamine) hardening agent for the epoxy resin and an alkyl diglycidyl ether having 4 or more C atoms (DERWENT Abstract, Page 4 lines 10-16, Page 6 lines 15-21, and Page 7 3rd line from bottom of page “diglycidyl ether” of Attached Machine Translation).
Applicant’s specification at Paragraph 0054 describes particular polyamines suitable for the invention including diethylene triamine, triethylene tetramine, tetraethylene pentamine and aminoethyl piperazine which are particularly disclosed by Dainippon (Page 6 of machine translation and DERWENT Abstract). One or more of the polyamines meet Chemical Formula 1.
Applicant’s specification at Paragraphs 0057-0061 describes alkyl glycidyl ethers.
Dainippon provides examples where the polyamine and alkyl diglycidyl ether are mixed and heated (at 80°C in Example 2). Emphasis is respectfully added for convenience and clarity.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Dainippon uses the same materials (polyamines and alkyl glycidyl ethers) to produce an epoxy resin asphalt binder composition and reacts the materials by mixing and heating. It necessarily follows that the reaction of the polyamine (hardening agent) and the alkyl diglycidyl ether would produce the additive as claimed in claim 1.
With regard to the limitation specifying particular properties/characteristics of the additive, Dainippon fails to expressly disclose that the additive has a total amine content of 100 to 1500 mg KOH/g, a viscosity of 1500 to 15000 cSt, the viscosity being measured at 25°C, and a nitrogen/oxygen molar ratio of 0.5 to 4.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Moreover, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, it is expected that the reaction product (meeting claimed additive) of Dainippon’s polyamine and alkyl diglycidyl ether would possess a total amine content of 100 to 1500 mg KOH/g, a viscosity of 1500 to 15000 cSt, the viscosity being measured at 25°C, and a nitrogen/oxygen molar ratio of 0.5 to 4 in view of the substantial similarity of the materials used and reaction of the material.
With regard to the feature specifying the amount of additive in the claimed compositions, Dainippon does not disclose such an amount of additive. To the contrary, Dainippon appears to teach that the epoxy reacted material (note: additive of polyamine and alkyl diglycidyl ether) is included in an amount of 5 to 9 wt% (Page 7 line 12 of machine translation). As such, Dainippon 
Slone et al. (hereinafter “Slone”) teaches alkyl glycidyl ether-capped polyamine foam control agents for water-based solutions that provide excellent defoaming and antifoaming properties for coatings and other applications (Title and Col. 4 lines 46-65). Slone also appreciates the recognized problem(s) of ‘undesirable foam can lead to inefficient mixing, poor productivity, reduced vessel capacity and equipment failure in many common industrial processes’ (Col. 1 lines 25-27).
Notably, Slone further supports the presumption that Dainippon possess the additive as claimed in claim 1 because Slone demonstrates the formula of the reaction product of polyamines and alkyl glycidyl ethers (Col. 2 lines 57-67 and Col. 5 lines 6-45) and further disclose that adding the alkyl glycidyl ether to the amine reagent and heating between 60°C to 120°C will produce: 

    PNG
    media_image1.png
    130
    281
    media_image1.png
    Greyscale

The reaction product of the polyamine and the alkyl glycidyl ether possesses a repeating amine unit meeting Chemical Formula I and a terminal group meeting Chemical Formula II. Notably, Slone teaches “1:5 adducts of diethylenetriamine (DETA) and 2-ethylhexyl glycidyl ether (EHGE)” in Example 10 which anticipates the additive as claimed and gives further weight to the presumption that the reaction in Dainippon would also produce the additive as claimed.
Additionally, Slone teaches at Col. 5 lines 47-53 that ‘an amount of alkyl glycidyl ether-capped polyamine that is effective to reduce or eliminate the foam of a water-based, organic compound-containing composition may range from 0.001 to 20 g/100 mL of the aqueous 
The person of ordinary skill in the art would recognize from the teachings of Slone that the additive can provide advantages including but not limited to low odor and color, use without carrier fluids, improved shelf stability, environmental favorability, reduction of dynamic surface tension, and/or excellent wetting (Col. 3 lines 37-62).
As such, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to appreciate the amount of Slone’s additive to be a result effective variable that controls the amount of foam as well as provides advantages to the resultant composition to which the additive is added. It would be obvious to optimize the amount of additive to realize the disclosed advantages of Slone. Further, Slone describes various examples, like that at Col. 6 line 15, which would reasonably indicate to the ordinarily skilled artisan suitable ranges of additive amount such that there is a predictable and reasonable expectation of success to optimize the amount of additive. 
Additionally, it has been held that It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would be obvious to the person of ordinary skill before the effective filing date of the claimed invention to modify the teachings of Dainippon with the teachings of Slone so as to achieve a modified asphalt composition that achieves improved foam control as well as improved shelf stability, environmental favorability, reduction of dynamic surface tension, and/or excellent wetting.
Regarding claim 3, Dainippon and Slone teach the composition as applied to claim 1 above and Dainippon further teaches a diglycidyl ether (Page 7 Example 1 and Page 8 Example 2) which when reacted with a polyamine as disclosed by Dainippon would produce an additive meeting Chemical Formula 3 as claimed. Emphasis respectfully added for convenience and clarity.
Slone notably teaches 1:5 adducts of diethylenetriamine (DETA) and 2-ethylhexyl glycidyl ether (EHGE)) (Example 10).
Regarding claim 4, Dainippon and Slone teach the composition as applied to claim 3 above but Dainippon fails to expressly teach that the compound represented by Chemical Formula 3 has a weight average molecular weight of 500 to 1500 g/mol.
However, Slone notably teaches 1:5 adducts of diethylenetriamine (DETA) and 2-ethylhexyl glycidyl ether (EHGE)) (Example 10).
Nevertheless, it would be prima facie obvious to the ordinarily skilled artisan to optimize the molecular weight of the additive by appropriate manipulation of the starting polyamine and alkyl diglycidyl ether to ensure the that the additive has an appropriate molecular weight that permits sufficient dispersal in the asphalt composition. Slone additionally appreciates at Col. 5 lines 41-46 that ‘optimal performance for a specific application can be achieved by appropriate manipulation of the starting amine and alkyl glycidyl ether and the degree of adduction’. The person of ordinary skill in the art would recognize and appreciate that molecular weight would also be controlled by the appropriate selection and/or manipulation of the starting polyamine and alkyl glycidyl ether reactants.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Dainippon and Slone teach the composition as applied to claim 1 above and Dainippon discloses the use of petroleum asphalt. Dainippon also discloses natural 
Dainippon does not disclose the combination of petroleum asphalt and natural asphalt; however, the combination of two known types of asphalt is prima facie obvious and would be accompanied by a predictable and reasonable expectation of success.
Regarding claims 7 and 8, Dainippon and Slone teach the composition as applied to claim 6 above and Dainippon further teaches the inclusion of rubber (Page 7 line 18 of machine translation; meeting at least natural rubber).
Regarding claim 9, Dainippon and Slone teach the composition as applied to claim 1 above. Claim 9 notably specifies an intended use of the composition of claim 1. As long as the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the composition of Dainippon is used in petroleum asphalt composition which is taken to be capable of being used in a hot mix or warm mix asphalt mixture/process.
Regarding claims 10 and 12, Dainippon and Slone teach the composition as applied to claim 1 above and Dainippon further teaches the inclusion of sand, metal powders, glass chips, and/or reinforcements (Page 7 lines 19-20 of the machine translation). Sand is a natural mineral aggregate.
Regarding claim 14, Dainippon and Slone teach the mixture as applied to claim 10 above. Claim 14 notably specifies an intended use of the mixture of claim 10. As long as the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the composition of Dainippon is used in petroleum asphalt composition which is taken to be capable of being used in various concrete pavements as claimed.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon and Slone as applied to claim 10 above, and further in view of Huh (U.S. 2012/0167802 A).
Regarding claim 11, Dainippon and Slone teach the mixture as applied to claim 10 above but fail to teach the inclusion of filler as claimed.

It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to combine the teachings of Dainippon and Huh so as to produce an improved asphalt-epoxy resin composition having increased durability and strength.
Regarding claims 12 and 13, Dainippon and Slone teach the mixture as applied to claim 10 above and Dainippon teaches the inclusion of sand (a natural mineral aggregate). 
However, Dainippon and Slone do not teach the inclusion of reclaimed asphalt pavement.
Huh teaches a recycled asphalt concrete composition including recycled asphalt pavement that eliminates RAP accumulation, saves virgin material costs, reduces environmental pollution, and protects natural aggregate resources (Paragraph 0088).
Specifically, Huh teaches an example including 70 parts RAP and 28.5 wt% of virgin hot mix asphalt (Paragraph 0104). Notably, the virgin hot mix asphalt of Huh includes aggregates (Paragraph 0022). As such, Huh discloses a mixed aggregate.
It would be obvious to select RAP to comprise a portion of the aggregate content (thereby providing a mixed aggregate) so as to eliminate RAP accumulation, saves virgin material costs, reduces environmental pollution, and protects natural aggregate resources as taught by Huh at Paragraph 0088.
Response to Arguments
Applicant’s amendments have obviated the previous anticipatory rejection over the teachings of Dainippon as evidenced by Slone as well as Dainippon as evidenced by Slone and further in view of Huh. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Dainippon in view of Slone as well as Dainippon, Slone, and Huh under U.S.C. 103.
In the interest of the clarity of the record, it is noted that the previous U.S.C. 102 rejection relied upon the teachings of Dainippon for the feature directed to the amount of additive. The instant rejection now relies upon the teachings of Slone for the amount of additive feature.
In the interest of compact prosecution, it is respectfully noted that the prima facie case of obviousness may be rebutted by a showing of criticality of the amount of additive; however, to establish unexpected results over a claimed range, comparison of a sufficient number of tests both inside and outside the claimed range is required In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) MPEP 716.02(d).
With regard to Applicant’s comments directed to the invention achieving improved mixability, it is respectfully noted that Slone appreciates inefficient mixing as undesirable and generally a person of ordinary skill would also appreciate incomplete mixing as undesirable. As such, improved mixability on its face would not be an unexpected result. With regard to Applicant’s comments regarding improved compactibility and improved water resistance, these also do not appear to be unexpected and are not commensurate in scope with the invention as currently claimed.
In response to Applicant’s comment that the asphalt pavement can be constructed at 20 to 50C lower than a conventional asphalt pavement, this is not found persuasive because it is not commensurate in scope with the claim. Additionally, a ‘conventional’ pavement production is subjective as the asphalt industry has various pavement mixing temperature zones such as hot mix asphalt, warm mix asphalt, half warm mix asphalt, cold mix asphalt, low energy asphalt, and/or low temperature asphalt (those listed above are found in the Cooperative Patent Classification Glossary for C08L95/00 and are not inclusive of all known paving mix processing designs/conditions).
In response to Applicant’s comments regarding excellent mechanical properties such as marshall stability and dynamic stability, it is respectfully noted that these properties are not commensurate in scope with the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731